DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 95 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 95 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 95 calls for the adjustment to comprise adjustment of at least one of a lateral and/or proximal position. Claim 89, from which it depends, calls for the adjustment to be of a lateral and a longitudinal position. It appears that the adjustment in claim 95 may intend to replace the adjustment of claim 89, which would broaden the claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 69-71, 73, 76-79, 89, 91, 95-97 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voss (US 5848970) in view of Miele (US 2002/0055680).
Regarding claim 69, Voss discloses a method of operating a hemodynamic parameter measurement apparatus adapted for use on a living subject and comprising one or more sensors in contact with tissue overlying a blood vessel of said living subject, said method comprising: 10 operating said apparatus in a first non-transient mode such that data relating to one or more hemodynamic parameters is obtained using said one or more sensors (column 5, lines 8-12) ; detecting at least one transient event via said obtained data (column 7, lines 7-15); and operating said apparatus in a second transient recovery mode subsequent to said act of detecting said transient event so as to compensate therefor (column 7, lines 16-28), wherein the second transient recovery mode comprises adjusting a position of the sensor by adjusting a position of the sensor relative to the blood vessel (column 2, lines 50-60; column 7, lines 17-28). 
Voss discloses that the system is configured to adjust how the sensor is applied to the tissue to optimize the sensing, but does not disclose the one or more sensors being adjustable in an applanation direction, along a first axis, a lateral position relative to said blood vessel of said living subject and along a second axis, the second axis being perpendicular to the first axis and said blood vessel of said living subject, and a longitudinal position relative to said blood vessel of said living subject and along a third axis, the third axis being perpendicular to said first axis and said second axis, with adjustment being selected from among these axes and applied thereto.
Miele teaches adjusting application of a sensor to tissue to optimize sensing (paragraph [0110], where adjustment can take place in an applanation direction along a first axis (element 831), a lateral position relative to said blood vessel of said living subject and along a second axis, the second axis being perpendicular to the first axis and said blood vessel of said living subject (element 833), and a longitudinal position relative to said blood vessel of said living subject and along a third axis, the third axis being perpendicular to said first axis and said second axis (paragraph [0162] – “Note that the act of “lateral” positioning as described herein may also include some component of longitudinal positioning”), with adjustment being selected from among these axes and applied thereto (paragraphs [0110], [0162]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Voss and configured the device for adjustment along three perpendicular axes, as taught by Miele, in order to allow more extensive adjustment of the sensor's positioning to optimize the sensing. 

Regarding claim 70, Voss further discloses that 15 said at least one transient event changes said contact of at least one of said one or more sensors to said tissue, thereby potentially affecting an accuracy of said obtained data (column 7, lines 16-28).
Regarding claim 71, Voss further discloses that said act of detecting comprises detecting a reduction in a magnitude of one or more pressure values (column 7, lines 7-15).
Regarding claim 73, Voss further discloses that at least one of said one or more hemodynamic parameters comprises blood pressure, and at least one of said one or more sensors comprises a tonometric or non-invasive pressure sensor (column 5, lines 3-14).
Regarding claim 76, Voss further discloses that said blood vessel comprises a radial artery (column 4, lines 9-13), and said act of adjusting said position of said at least one of said one or more sensors obtaining said data comprises adjusting at least one of a lateral position and/or a proximal position of said at least one of said one or more sensors relative to said radial 5 artery (column 7, lines 16-28)
Regarding claim 77, Voss further discloses that said blood vessel comprises a radial artery (column 4, lines 9-13), and said act of adjusting said position of said at least one of said one or more sensors obtaining said data comprises adjusting an applanation or compression level of said at least one of said one or more sensors relative to said tissue (column 7, lines 16-28).
Regarding claim 78, Voss further discloses that 10 said act of detecting comprises detecting a reduction in a magnitude of a parameter represented by said data (column 7, lines 7-15).
Regarding claim 79, Voss further discloses that said act of detecting said reduction comprises detecting a reduction in a magnitude of a pulse pressure (column 7, lines 7-15).
Regarding claims 89 and 102-103, Voss discloses a hemodynamic parameter measurement apparatus adapted for use on a living subject, the apparatus comprising: an applanation assembly comprising at least one5 an applanation assembly comprising at least one sensor configured to contact tissue overlying a blood vessel of said living subject, and to generate data relating to one or more hemodynamic parameters from said living subject (element 25; column 5, lines 8-12); and a processor apparatus in signal communication with said sensor (element 83), said processor apparatus configured to execute at least one computer program thereon, said at least 10 one computer program comprising a plurality of instructions configured to, when executed: obtain said data relating to said one or more hemodynamic parameters (column 5, lines 8-12); process said obtained data to detect an occurrence of at least one transient event, said processing comprising analysis of one or more changes within said obtained data (column 7, lines 7-15); operate said apparatus in a transient recovery mode subsequent to detection of 15 said transient event so as to compensate for said transient event in subsequent measurement of said hemodynamic parameter (column 7, lines 16-28); wherein the applanation assembly further comprises a controller for the sensor (column 6 line 66 to column 7 line 14), and the transient recovery mode further comprises adjustment of a position of said sensor relative to the blood vessel via the controller (column 2, lines 50-60; column 7, lines 17-28 – adjustment of the volume in the chamber changes the distance between the diaphragm and sensor).
Voss discloses that the system is configured to adjust how the sensor is applied to the tissue to optimize the sensing, but does not disclose the one or more sensors being adjustable in an applanation direction along a first axis a lateral position relative to said blood vessel of said living subject and along a second axis, the second axis being perpendicular to the first axis and said blood vessel of said living subject, and a longitudinal position relative to said blood vessel of said living subject and along a third axis, the third axis being perpendicular to said first axis and said second axis, with adjustment being selected from among these axes and applied thereto.
Miele teaches a measurement apparatus configured to adjust application of a sensor to tissue to optimize sensing (paragraph [0110], where adjustment can take place in an applanation direction along a first axis (element 831), a lateral position relative to said blood vessel of said living subject and along a second axis, the second axis being perpendicular to the first axis and said blood vessel of said living subject (element 833), and a longitudinal position relative to said blood vessel of said living subject and along a third axis, the third axis being perpendicular to said first axis and said second axis (paragraph [0162] – “Note that the act of “lateral” positioning as described herein may also include some component of longitudinal positioning”), with adjustment being selected from among these axes and applied thereto (paragraphs [0110], [0162]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Voss and configured the device for adjustment along three perpendicular axes, as taught by Miele, in order to allow more extensive adjustment of the sensor's positioning to optimize the sensing. 

20 Regarding claim 91, Voss further discloses that said analysis of changes in said obtained data comprises detection of a reduction in a magnitude of one or more pressure values (column 7, lines 7-15).
Regarding claim 95, Voss further discloses that said blood vessel comprises a radial artery (column 4, lines 9-13), and said act of adjusting said position of said at least one of said one or more sensors obtaining said data comprises adjusting at least one of a lateral position and/or a proximal position of said at least one of said one or more sensors relative to said radial 5 artery (column 7, lines 16-28)
Regarding claim 96, Voss further discloses that said blood vessel comprises a radial artery (column 4, lines 9-13), and said act of adjusting said position of said at least one of said one or more sensors obtaining said data comprises adjusting an applanation or compression level of said at least one of said one or more sensors relative to said tissue (column 7, lines 16-28).
Regarding claim 97, Voss further discloses that at least one of said one or more hemodynamic parameters comprises blood pressure, and at least one of said one or more sensors comprises a tonometric or non-invasive pressure sensor (column 5, lines 3-14).

Claims 72, 74, 80, and 92-93 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voss in view of Miele, as applied above, and further in view of Caro (US 6371921).
Regarding claims 72 and 80, Voss does not disclose the act of detecting comprising detecting an absence of one or more cardiac beats in the data. Caro teaches a method of operating a hemodynamic pressure measurement apparatus which comprises detecting a transient event in measured data, that event being an absence of a cardiac beat (step 708), and altering operation in response to that detection (if there is a problem in the data the sequence goes to step 750 instead of continuing with step 731). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Voss and also looked to detect absences of one or more cardiac beats in the data, as taught by Caro, in order to ensure that the data includes necessary information. 
Regarding claim 74, Voss does not disclose the second recovery mode including temporarily suspending use of the obtained data. Caro teaches a method of operating a hemodynamic parameter measurement apparatus which comprises detecting a transient event in measured data (column 10, lines 54-56) and, in response to that detection, temporarily suspending use of the obtained data (figure 6b, if there is a problem in the data the sequence goes to step 750 and the data is not used, as is explicit in step 752, where it notes that there is no new output; step 708 also detects an event and leads to step 752). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Voss and temporarily suspended use of the obtained data in the second mode, as taught by Caro, in order to avoid generating outputs that are based on erroneous data. 
Regarding claim 92, Voss does not disclose the act analysis of changes comprising detecting an absence of one or more cardiac beats in the data. Caro teaches a hemodynamic parameter measurement apparatus which includes instructions configured to detect a transient event in measured data, that event being an absence of a cardiac beat (step 708), and altering operation in response to that detection (if there is a problem in the data the sequence goes to step 750 instead of continuing with step 731). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Voss and also looked to detect absences of one or more cardiac beats in the data, as taught by Caro, in order to ensure that the data includes necessary information. 

Regarding claim 93, Voss does not disclose the second recovery mode including temporarily suspension of use of the obtained data. Caro teaches a hemodynamic parameter measurement apparatus which includes instructions configured to detect a transient event in measured data (column 10, lines 54-56) and, in response to that detection, temporarily suspending use of the obtained data (figure 6b, if there is a problem in the data the sequence goes to step 750 and the data is not used, as is explicit in step 752, where it notes that there is no new output). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Voss with temporary suspension of use of the obtained data in the second mode, as taught by Caro, in order to avoid generating outputs that are based on erroneous data. 

Response to Arguments
Applicant's arguments filed 10 December 2010 have been fully considered but they are not persuasive. 
Applicant argues only that Miele does not disclose that adjustments may be performed in an applanation direction, a lateral direction, and a longitudinal direction, asserting that Miele lacks adjustment in a longitudinal direction. This is entirely untrue. As was clearly cited in the previous Office Action and repeated above, Miele teaches that adjustment can take place along any of these three perpendicular axes; with particular respect to the longitudinal direction, Miele explicitly states: 
This wall information is used to indirectly determine the effective diameter of the blood vessel; the variation in blood vessel diameter as a function of lateral or transverse position is then used to identify the optimal lateral position of the measurement or treatment device. Note that the act of "lateral" positioning as described herein may also include some component of longitudinal positioning (i.e., along the longitudinal axis of the blood vessel), since placement of the apparatus on the wrist/forearm of the subject is governed more by the physical attributes of the wrist, as opposed to the orientation of the blood vessel within the wrist/forearm. Specifically, in the cases where the point of measurement for the transducer(s) occurs at a location where the radial artery runs in a direction not perfectly parallel to the axis of the wrist bone, such "lateral" positioning inherently includes a longitudinal component as well. (paragraph [0162])
This was cited and quoted in the previous and current Office Action. Applicant’s argument that Miele’s longitudinal positioning is not longitudinal positioning is entirely unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6132383 to Chesney, which also discloses optimizing the location of a sensor along three perpendicular axes relative to a blood vessel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791